Citation Nr: 0123817	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for neuropathy of the left 
lower leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had military service with the North Carolina Army 
National Guard from January 1955 to January 1958, including a 
period of active duty for training in June 1957.

This appeal arises from an April 1997 rating action that 
denied a rating in excess of 10 percent for left lower leg 
neuropathy.  In March 1998, the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board of Veterans Appeals (Board) in Washington, D.C.  By 
decision of July 1998, the Board denied a rating in excess of 
10 percent for left lower leg neuropathy.  The veteran 
appealed the Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  By Order of September 1999, the 
Court vacated the July 1998 Board decision and remanded this 
case to the Board for development and readjudication 
consistent with a Joint Motion for Remand of the Appellant 
and the VA General Counsel (Joint Motion).  By decision of 
June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  That development has 
been completed, and the case is again before the Board for 
appellate consideration.

In statements of June and November 2000, the veteran and his 
representatives variously requested expansion of the grant of 
service connection for neuropathic residuals of a lightning 
strike to include other extremities and the left side of the 
face.  This matter has not been adjudicated by the RO and is 
not properly before the Board for appellate consideration at 
this time, and is thus referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The veteran's left lower leg neuropathy is manifested by 
complaints of tingling and burning in the leg, with 
clinical findings including loss of reflexes, sensory 
disturbances, and constant pain that are productive of 
severe incomplete neuropathy.

3. The clinical findings do not show complete paralysis of 
the left external popliteal nerve with left foot drop, 
droop or loss of extension of the phalanges of the toes, 
loss of dorsiflexion or abduction of the foot, or weakened 
adduction of the foot.

 
CONCLUSION OF LAW

The veteran's left lower leg neuropathy is 30 percent rating 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.123, 4.124a, Diagnostic Codes 8521, 8621 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By rating action of January 1992, service connection was 
granted for left lower leg neuropathy as secondary to a 
lightning strike.

On examination during VA hospitalization in June 1993, there 
was normal motor strength in the lower extremities.  
Electromyographic (EMG) and nerve conduction velocity (NCV) 
studies of the lower extremities revealed trivial peripheral 
neuropathy.  Neurological evaluation showed an absent ankle 
jerk on the left.  Tone and gait were normal, except for 
antalgia of the left foot.  Sensory examination showed 
decreased sharp sensation from the knee distally on the left, 
but the examiner noted that the veteran's responses were 
inconsistent, and there was poor cooperation.  The 
neurological examiner concluded that the veteran's history 
and examination were consistent with a diffuse peripheral 
neuropathy such as that seen with diabetes mellitus, but that 
the examination was inconsistent and obscured by pain.  The 
diagnosis was early diabetic neuropathy. 

The veteran was hospitalized at the Craven Regional Medical 
Center from June to July 1996 due to a cerebrovascular 
accident.  On clinical evaluation, range of motion, strength, 
and sensation of the left lower extremity were within normal 
limits.  The Babinski test showed downgoing toes on the left.  
The impression was ambulation and activities of daily living 
dysfunction secondary to the left cerebrovascular accident 
with residual right hemiparesis.

On VA neurological examination of March 1997, the veteran 
complained of tingling in the legs and burning in the legs 
and feet.  He was noted to be a diabetic.  After NCV studies, 
the impression was that the data was consistent with a 
diagnosis of peripheral neuropathy of primarily the 
demyelinating type, with evidence of some axonal degeneration 
present.  The type of neuropathy was felt to be consistent 
with that seen in diabetes mellitus.

In March 1998, the veteran testified before the undersigned 
Member of the Board at a videoconference hearing.  He stated 
that he had tingling and burning in his left lower leg and 
foot that had become worse.  He also indicated that it kept 
him awake at night, and that he had cramping in the leg about 
twice per week.  He indicated that he did not have problems 
with his left foot flopping and being unable to control it.  

On VA neurological examination of July 2000, the veteran 
complained that he could not walk for long periods, and that 
he would sometimes become weak and fall.  He also indicated 
that his legs gave way with pain, particularly the left leg.  
He further complained that the symptoms were constant, but 
they sometimes would flare-up and become more severe, at 
which time he could not get around, drive, or push because of 
the pain and burning in his legs.  He indicated he had to use 
a walker all the time.  He also indicated that the pain was 
constant, and that he had four to six flare-ups per day, at 
which time he could not walk, rest, sleep, or find any 
comfort.  On examination, there was normal range of motion of 
the left hip, knee, ankle, and toes.  He had some pain in 
these joints when they were manipulated.  Motor function of 
the left lower extremity was within normal limits.  Muscle 
power was 4/5 in both legs, and there was no apparent 
muscular atrophy.  There was sensory loss in the left leg 
from the knee, and appreciation of sharp point became 
progressively less sensitive as it approached the lower leg 
and foot.  Reflexes were absent at the left knee and ankle.  
There was a stocking-type paresthesia in the left lower leg.  
There was loss of nerve conduction on the left side by prior 
EMG studies.  The veteran had a very poor gait and could not 
walk at all without the aid of a cane; he markedly walked on 
a broad base, and tended to drag both feet, but especially on 
the right side.  

The diagnoses were external popliteal nerve neuritis and 
diabetic peripheral neuritis.  The examiner opined that the 
veteran's symptoms were more likely than not related to the 
service-connected injury by lightning, as it preceded the 
diabetes.  The examiner commented that it appeared that the 
veteran had excessive fatigability, weakened movements, and 
incoordination in the left leg, as well as markedly limited 
function during flare-ups with severe pain and burning in the 
leg.  Additionally, the examiner commented that he could not 
walk for a long period of time and used a walker all the 
time.  Finally, the examiner noted that it was not feasible 
to determine any additional loss of range of motion during 
flare-ups, as the veteran would have to be examined at the 
time the flare-up was taking place.  

II.  Analysis

Initially, the Board notes that, during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)) 
are now published at 66 Fed. Reg. 45,620 (29 August 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require the VA to notify the claimant and his representative 
of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  As part of the notice, the VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, the VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran was informed of the 
requirements for a disability rating in excess of 10 percent 
in the May 1997 Statement of the Case (SOC) and the August 
2000 Supplemental SOC (SSOC).  The May 1997 notification of 
the April 1997 rating action, the SOC, and the SSOC provided 
the veteran with a summary of the evidence in the record used 
in reaching the determination, and notified him that the 
evidence did not warrant a grant of an increased disability 
rating.  Additionally, July 2001 VA letters to the veteran 
and his representative advised him of the evidence currently 
in the record.  Therefore, the Board finds that the veteran 
has been advised of the evidence necessary to substantiate 
his claim for an increased rating.  The veteran also received 
a comprehensive VA neurological examination in July 2000.  By 
letter of May 1996, the RO advised the veteran to submit 
evidence that his left leg disorder had increased in 
severity, including any medical evidence.  By letters of July 
2001, the RO advised the veteran and his representative that 
the VA would attempt to obtain information from health care 
providers if so requested.  In July 2001, the veteran's 
representative advised the RO that there was no additional 
evidence to be submitted, and that all pertinent evidence had 
been submitted and was contained in the claims folder.  
Neither the veteran nor his representative have identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims folder.  
In sum, the Board finds that the facts relevant to this claim 
have been properly developed, and that no further action need 
to be undertaken to comply with the provisions of the VCAA.  

The Board has reviewed all evidence of record pertaining to 
the history of the service-connected left leg neuropathy, and 
finds nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate and complete for rating purposes.  In this regard, 
the Board notes that in July 1995, the RO requested the 
Social Security Administration (SSA) to furnish medical 
records associated with the veteran's claim for SSA 
disability benefits.  Those medical records were received by 
the RO in October 1995 and are contained in the claims 
folder.  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  38 C.F.R. §§ 4.1, 4.2, 4.41, 
4.42 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the applicable criteria, the severity of a disability 
is ascertained by application of the criteria set forth in 
the VA Schedule for Rating Disabilities, contained in 38 
C.F.R. Part 4 (Schedule).  The disability ratings are based 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8521 and 8621, a 10 percent rating is 
warranted for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis.  A 40 percent 
rating requires complete paralysis with foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621.

The July 1996 private hospital records note that the veteran 
had an ambulation dysfunction due to a cerebrovascular 
accident with residual right hemiparesis [muscular weakness 
or partial paralysis affecting one side of the body, 
Dorland's Illustrated Medical Dictionary 746 (28th ed. 
1994)].  Additionally, the July 2000 VA examination report 
shows diagnoses of external popliteal nerve neuritis and 
diabetic peripheral neuritis.  The Board notes that the 
veteran is not service-connected for a cerebrovascular 
accident or diabetes mellitus, and disability resulting from 
these disorders, including walking difficulties due to right-
side hemiparesis, may not be considered in determining the 
degree of severity of the service-connected neurological 
disease entity affecting the left lower leg.  See 38 C.F.R. 
§ 4.14.  However, the Board shall not attempt to distinguish 
peripheral neurological manifestations of the diabetes or the 
cerebrovascular accident affecting the left leg from the 
service-connected neuropathic residuals of the inservice 
lightning strike affecting that extremity, and thus accords 
the veteran the benefit of the doubt as to the etiology of 
the neurological manifestations affecting the left lower leg, 
such that the overall neuropathy affecting the left lower leg 
will be considered to be part and parcel of the service-
connected disease entity.  See 38 C.F.R. § 3.102 (2000).

The March 1997 VA neurological examination notes that the 
veteran complained of tingling and burning in the legs, and 
the impression was peripheral neuropathy consistent with 
diabetic neuropathy.  Additionally, the veteran testified at 
the Board hearing that he had tingling and burning in his 
left lower leg.  The July 2000 VA neurological examination 
report diagnosed external popliteal nerve neuritis, and noted 
that the veteran complained of pain with flare-ups and giving 
way of the left leg, with clinical findings including sensory 
loss in the leg from the knee, with the leg becoming less 
sensitive downward toward the left lower leg and foot.  
Additionally, reflexes were absent at the left knee and 
ankle, and there was a stocking paresthesia [an abnormal 
touch sensation such as burning or prickling, often in the 
absence of external stimulus, Dorland's Illustrated Medical 
Dictionary 1234] in the left lower leg.  Based primarily on 
the clinical findings recorded in the July 2000 VA 
examination report, the Board finds that the veteran has 
neurologic changes characterized by reflex loss, sensory 
disturbances, and constant pain that equate to severe 
incomplete neuropathy.  38 C.F.R. § 4.123.  The rating 
criteria of Diagnostic Codes 8521 and 8621 provide that 
severe incomplete paralysis of the external popliteal nerve 
warrants a 30 percent disability rating, and the Board finds 
that the evidence thus supports the grant of the appeal to 
this extent only.  In reaching this conclusion, the Board 
notes that 30 percent is the maximum rating assignable under 
the applicable schedular criteria for incomplete neuropathy 
of the external popliteal nerve.    

However, the Board finds that a 40 percent rating for left 
external popliteal neuropathy is not warranted, as the 
clinical findings clearly do not show complete paralysis of 
that nerve.  The July 1996 private medical records note that 
range of motion and strength in the left lower extremity were 
within normal limits.  Additionally, the July 2000 VA 
examination report notes there was normal range of motion of 
the hip, knee, ankle, and toes on the left.  Additionally, 
left sided motor function was normal, and there was no muscle 
atrophy.  These clinical findings show that there was no 
droop or loss of extension of the phalanges of the toes, no 
loss of dorsiflexion or abduction of the foot, and no 
weakened adduction of the foot.  Additionally, the veteran 
testified at the Board hearing that his left foot did not 
flop and that he could control it.  While the July 2000 VA 
examination report shows that the veteran tended to drag both 
feet with the right being more severe, foot drop was not 
shown.  The July 2000 VA examination report does show that 
sharp point appreciation became less sensitive as it 
approached the foot, which indicates some anesthesia of the 
foot.  However, this sole clinical indicator does not warrant 
the assignment of a 40 percent disability rating for the 
overall disease entity under Diagnostic Code 8521 in this 
case, inasmuch as other critical clinical components 
indicative of complete paralysis and required for such rating 
are not clinically present.  

The September 1999 Court Order, consistent with the Joint 
Motion, requires the Board to consider the factors enumerated 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), to 
account for weakness, pain on use, and functional loss on use 
or due to flare-ups.  At the Board hearing, the veteran 
testified that he had tingling and burning in his left lower 
leg and foot that kept him awake at night.  Additionally, at 
the July 2000 VA examination the examiner indicated that the 
veteran appeared to have excess fatigability, weakened 
movement, incoordination, and markedly limited function 
during flare-ups with severe pain and burning.  This evidence 
clearly shows that the veteran has increased disability due 
to flare-ups of pain.  However, the Board has contemplated 
these findings in reaching the determination to grant a 30 
percent disability rating, and no more, in this case, 
inasmuch as the schedular criteria for a 30 percent rating 
under Diagnostic Code 8521, and 38 C.F.R. § 4.123 in 
particular, already require that there be constant pain that 
is at times excruciating.  That is to say, the applicable 
rating criteria already take into account the veteran's 
increased disability during flare-ups of pain.  As noted 
above, 30 percent is the maximum rating assignable under the 
Schedule for incomplete external popliteal neuropathy under 
Diagnostic Code 8521; see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (where the appellant is already receiving 
the maximum disability rating available, a remand to consider 
functional loss due to pain is not appropriate).  Since the 
rating criteria already take into account flare-ups of pain, 
and the veteran is now entitled to the maximum disability 
rating available for his incomplete neuropathy, the Board 
finds that a rating in excess of 30 percent due to such 
flare-ups is not warranted under DeLuca.


ORDER

An increased rating to 30 percent for left lower leg 
neuropathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	THOMAS A. PLUTA
	Acting Member, Board of Veterans' Appeals



 

